Citation Nr: 0616269	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1968 to February 
1970.  He served in combat in Vietnam, and he has been 
awarded the Purple Heart Medal, the Bronze Star Medal with 
"V" device, and the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
PTSD and assigned an initial rating of 10 percent, effective 
from the date of claim in March 2003.  The appellant has not 
disagreed with this effective date, only with the initial 
rating of 10 percent.  


FINDING OF FACT

The service-connected PTSD is manifested by occupational and 
social impairment due to moderate symptoms such as 
depression, anxiety, and intrusive thoughts of Vietnam which 
mildly decrease work efficiency and the ability to perform 
occupational tasks and are largely controlled by continuous 
medication.  


CONCLUSION OF LAW

Entitlement to an initial rating in excess of 10 percent for 
PTSD is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321(b) and Part 4, including Diagnostic Code 
9411 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated December 29, 2003.  In that letter, 
VA specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Court went on to hold, however, that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess/Hartman v. Nicholson, 
19 Vet. App. at 490.  

In the present appeal, service connection has been granted 
for PTSD, and the initial rating and effective date have been 
established by the RO.  The appellant has not disagreed with 
the effective date established by the RO (the date of claim), 
and he has appealed only from the initial rating 
determination.  The Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in that 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The question of the proper initial rating has been 
fully litigated in the present appeal.  It appears that the 
record in this appeal is complete, and the appellant's 
arguments in support of this appeal have been both fully 
informed and comprehensive.  He has also had competent 
representation available to him throughout this appeal.  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for an increased 
initial rating, and affirms the initial rating chosen by the 
RO, which has been fully litigated in the present appeal, any 
further questions as to the appropriate initial disability 
rating or effective dates to be assigned are rendered moot.   

Moreover, the appellant has been accorded a comprehensive VA 
psychiatric examination in connection with the current claim, 
and extensive VA medical records have been obtained and 
reviewed.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in August 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in August 2004 after the final VCAA letter 
was issued in December 2003 without substantive response by 
the appellant.  There is no indication or reason to believe 
that that the ultimate decision of the originating agency on 
the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440.  

When evaluating the level of disability from a mental 
disorder, a rating agency is directed to consider the extent 
of social impairment, but not to assign an evaluation solely 
on this basis.  Instead, the rating agency should assign an 
evaluation based upon all evidence of record that bears on 
occupational and social impairment.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Service connection has been established for PTSD, effective 
from the date of claim in March 2003.  As previously 
mentioned, the appellant has not disagreed with this 
effective date, which is in accordance with the controlling 
federal regulation.  See 38 C.F.R. § 3.400.  Service 
connection has also been established for the residuals of a 
shell fragment wound (SFW) to the right forearm, rated 
30 percent disabling; for the residuals of a stress fracture 
of the right third toe, rated 10 percent disabling; and for 
the residual scars from SFWs of the face, chest, and right 
lower leg, noncompensably rated.  Significant nonservice-
connected disabilities listed in the appellant's medical 
records include hypertension, hearing loss, rhinitis, and 
obesity.  

A VA physician deposed in December 2002 that the appellant 
had PTSD.  He offered no details concerning the nature or the 
severity of the appellant's symptoms.  

Extensive VA medical treatment records dating back to 1996 
are of record.  During the time period relevant to this 
appeal, the appellant sought treatment for cold symptoms at a 
VA outpatient clinic in December 2002; upon his discharge, it 
was reported that he was psychologically and socially stable, 
and that his depression screen was negative.  The appellant 
initially sought psychiatric treatment from VA in May 2003.  
An initial psychiatric assessment of the appellant in June 
2003 indicated that he was complaining of depression and poor 
sleep.  However, the appellant stated that his new 
psychiatric medications were helping him a great deal since 
he was sleeping much better and was not nearly as depressed 
as previously.  He described himself as a slow learner; but 
he had completed an undergraduate college education with a 
B.S. Degree, and he had worked for the U.S. Postal Service 
since 1986, currently on a part-time basis.  He had been 
married and divorced twice with no children of his own; there 
was no significant other in his life at this time, nor was he 
actively looking for one.  He lived alone and attended church 
regularly.  

On mental status evaluation in June 2003, the appellant was 
alert and oriented in all spheres; his thought content and 
speech were clear.  He seemed to take a little time to 
process information, either due to his self-description as a 
slow learner or as a result of his hearing loss, or both.  He 
denied any suicidal or homicidal ideas, paranoia, or 
hallucinations.  Both recent and remote memory appeared 
intact, his attention and concentration were good, and his 
insight and judgment were adequate.  The relevant diagnosis 
was of chronic PTSD, and a GAF score of 60 was given, 
indicating moderate symptoms.  

On an official VA psychiatric examination of the appellant in 
July 2003, it was established that the appellant has PTSD due 
to his traumatic wartime experiences.  At this time, the 
appellant gave no history of psychiatric treatment until 
recent outpatient treatments by VA; he said that his new 
psychiatric medications had made all the difference in the 
world to him in that he felt much better and his symptoms 
were greatly improved.  He was currently working 30 hours per 
week at the Post Office, although he had to work more hours 
at Christmas time.  At this time, the appellant had very 
little in the way of social relationships.  He kept in 
regular touch with a couple of friends and an aunt.  He went 
to church on Sunday, and he enjoyed taking care of his lawn.  
He had not used or abused alcohol since 1978; prior to that, 
he reported having really severe PTSD symptoms, but they were 
now gone.  Prior to 1978, he would wake up screaming at 
night, although he was able to control his PTSD symptoms 
during the day; however, his new psychiatric medications had 
removed all of his problems at nighttime.  He denied any 
current suicidal thoughts, ideas, plans, or intent.  

On mental status evaluation in July 2003, the appellant was 
alert and well-oriented.  There was no impairment of his 
thought process or communication.  He described no delusions 
or hallucinations; and he said that he had not experienced 
flashbacks since 1978.  No inappropriate behavior was noted 
by the VA examiner during this examination.  He was able to 
maintain his personal hygiene and perform the basic 
activities of daily living.  There was no memory impairment, 
and no obsessive or 


ritualistic behavior was noted.  The appellant denied having 
panic attacks, but he claimed that he stayed nervous all of 
the time.  He could not stand to be around big crowds other 
than at church, where he sits in the back row.  He had no 
contact with other people except at work, and he claimed that 
he had stayed depressed continuously for 20-30 years.  He 
denied any difficulty with impulse control or sleep 
impairment, saying that he was sleeping six or seven hours 
each night.  He had not been having bad dreams since taking 
his new medications.  The VA examiner reported a diagnosis of 
PTSD, chronic, mild; and reported a GAF score of 50 because 
of the appellant's serious social impairment.  

In January 2004, the appellant stated that 
memories/flashbacks of Vietnam occur daily, and his dosage of 
psychiatric medications was recently reduced because he could 
not concentrate on his job.  

Based upon a review of the evidence of record, the Board has 
concluded that the appellant's service-connected PTSD is 
currently no more than 10 percent disabling.  Although he 
exhibits a depressed mood and anxiety, and intrusive thoughts 
of, and perhaps flashbacks to, Vietnam continue to occur, he 
does not manifest symptoms such as suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or 
mild memory loss generally associated with the next higher 
rating of 30 percent.  The most recent GAF score of 50 is 
indicative of serious symptoms, but that score does not 
accurately reflect the severity of the appellant's reported 
symptoms and appears to be heavily influenced by his reported 
social isolation.  Moreover, the VA examiner in July 2003 who 
reported the GAF score of 50 also described the appellant's 
PTSD as mild.  The GAF score of 60 reported in June 2003, 
indicative of moderate symptoms, appears to be more 
consistent with the appellant's reported PTSD symptoms and is 
also consistent with the current 10 percent rating.  

With respect to occupational impairment, the appellant 
continues to work 30 or more hours per week at the Post 
Office without any documented problems.  There is no 
competent medical evidence indicating that the appellant's 
PTSD is 


causally linked to his part-time employment status; and his 
many physical limitations appear to play a significant role 
in his status as a part-time worker.  The appellant has not 
reported any ongoing problems at work following the recent 
reduction of his medication dosage; and his psychiatric 
medications are reported to have vastly improved his overall 
condition, for example eliminating all sleep disturbances.  
The appellant continues to experience depression, anxiety, 
intrusive memories, and perhaps flashbacks, as a result of 
his PTSD; however, these symptoms do not appear to have 
significantly interfered with his successful occupational 
adjustment.  Although his social isolation remains 
significant, he maintains some contacts in the community; and 
the appellant remains capable of independent functioning and 
of pursuing his employment at the Post Office.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

A preponderance of the evidence indicates that the 
appellant's service-connected PTSD is currently no more than 
10 percent disabling.  Accordingly, this appeal will be 
denied.  



ORDER

An initial rating in excess of 10 percent for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


